                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     July 9, 2021
BY ECF AND EMAIL                                                                    Application granted.
The Honorable Ronnie Abrams
United States District Judge                                                        SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                    _____________________
       Re:     United States v. Francis Tabar-Cepeda, S4 17 Cr. 618 (RA)            Ronnie Abrams, U.S.D.J.
                                                                                    July 9, 2021
Dear Judge Abrams:

        Defendant Francis Tabar-Cepeda was arrested on June 28, 2021, and presented before
Magistrate Judge Freeman on June 29, 2021. An initial pretrial conference in the above-captioned
case is currently scheduled for July 21, 2021, at 11:00 a.m. The Government has begun to produce
discovery to counsel for Mr. Tabar-Cepeda and has also begun conversations about a potential
pretrial disposition.

        The Government respectfully requests that the time between today and July 21, 2021, be
excluded in the interest of justice pursuant to the provisions of the Speedy Trial Act so that the
defendant can begin to review discovery and the parties can continue to discuss a potential pretrial
disposition. Counsel for the defendant consents to this request.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York

                                                 By: /s/ Catherine Ghosh
                                                    Nicholas Folly / Catherine Ghosh
                                                    Assistant United States Attorneys
                                                    (212) 637-1060/1114

cc: Richard Rosenberg, Esq.
